Title: To Thomas Jefferson from George Jefferson, 22 April 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 22d April 1799.

Your favor of the 18th. I have received, and am sorry to find that you have engaged to give Johnston a back load; as the last of Doctor Bache’s things were sent up to day—and Mr. Trist has not had any thing here for some time except a few articles which were forwarded up by a waggon
Your nail-rod I hope will now shortly come round from North Carolina, as one of the owners of the rising sun has at length gone to attend to her, and he promised to send it round—when it arrives we will reserve it for Johnston, of which we will inform him.
I am Dear Sir Your Very Humble servt.

Geo. Jefferson

